Citation Nr: 0019226	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with arthritis, currently evaluated as 10 percent 
disabling.

2. Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for neuropathy.

4.  Entitlement to service connection for fibromyalgia.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1976 to June 1990.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita Kansas.  The RO denied entitlement to an evaluation 
in excess of 10 percent for low back strain with arthritis, 
and denied service connection for diabetes, neuropathy, and 
fibromyalgia, and denied a request to reopen a claim for 
service connection for PTSD.

In written argument dated in November 1999, the veteran's 
representative asserted, in essence, that the veteran's 
neuropathy was secondary to his diabetes mellitus.  Since a 
claim for service connection for diabetes is currently in 
appellate status, this assertion raises a claim of secondary 
service connection for neuropathy.  (The RO decision that was 
appealed denied service connection for neuropathy on a direct 
incurrence basis only.)  The Board refers this matter to the 
RO for appropriate action. 

The Board also notes that the veteran has claimed, in part, 
that his fibromyalgia is secondary to his service-connected 
low back disability.  Since the RO only adjudicated the 
direct incurrence aspect of the veteran's claim, the claim 
for secondary service connection for fibromyalgia is referred 
to the RO for adjudication.

The veteran's claim of entitlement to service connection for 
diabetes mellitus is addressed in the REMAND appended to this 
decision.


FINDINGS OF FACT

1.  The veteran's low back strain with arthritis is currently 
manifested by radiologic evidence of mild degenerative low 
back changes, and by subjective complaints of pain, but not 
by muscle spasm, atrophy, or any appreciable limitation of 
motion.

2.  There is competent medical evidence suggesting a causal 
relationship between the veteran's inservice low back 
symptoms and fibromyalgia. 

3.  An unappealed RO decision in November 1992 denied service 
connection for PTSD.

4.  The evidence submitted since November 1992 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for low back strain with arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5292, 5295 
(1999).

2.  The veteran's claim for service connection for 
fibromyalgia is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The November 1992 RO decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1999).

4.  The additional evidence submitted since November 1991 is 
not new and material, and the claim for service connection 
for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected low back 
strain with arthritis is more disabling than the current 10 
percent evaluation reflects.  The veteran also contends that 
he incurred fibromyalgia in service.  The veteran further 
asserts that he has submitted new and material evidence to 
reopen a claim for service connection for PTSD.

1. Claim for increased evaluation for low back strain

By a rating decision issued in February 1991, service 
connection for lumbar strain with arthritis was granted and 
that disability was evaluated as non-compensable, effective 
in June 1990.  By a rating decision issued in December 1993, 
the evaluation for lumbar strain with arthritis was increased 
to 10 percent, effective in April 1993.

The veteran's service-connected lumbar disability with 
arthritis is evaluated under Diagnostic Codes 5010-5292 and 
5295.  Arthritis is rated based on limitation of motion of 
the involved joints.  38 C.F.R. § 4.71a, Codes 5003, 5010.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent rating, and moderate limitation of motion of the 
lumbar spine warrants a 20 percent rating.  38 C.F.R. 4.71a, 
Code 5292.  

Diagnostic Code 5295 provides that a 10 percent evaluation 
may be assigned for lumbosacral strain with characteristic 
pain on motion, and a 20 percent evaluation may be assigned 
for lumbosacral strain when there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion, 
unilaterally, when standing.  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint space, or some of the above abnormal 
mobility on forced motion.

Under Diagnostic Code 5010, traumatic  arthritis established 
by x-ray findings is evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved, by reference to the 
criteria in Diagnostic Code 5003.  

On VA examination conducted in June 1997, the veteran 
complained of pain in the lumbar area of the low back, 
relieved by heat and rest.  Forward flexion was to 85 
degrees, extension to 30 degrees, right and left lateral 
flexion was to 40 degrees, and right and left rotation was to 
35 degrees.  There was objective evidence of pain on straight 
leg raising to three inches.  Radiologic examination 
conducted in June 1995 disclosed minimal spurring at the L1-
L2 disc space and minimal vertebral margin spurring.  

Private medical records dated in 1997 and reports of VA 
hospitalizations in 1997 and 1998 reflect that the veteran 
had occasional complaints of back pain.  However, back pain 
and arthritis were not the reasons for VA hospitalizations in 
1997 and 1998, and back disability was not treated during 
those hospitalizations.  VA outpatient treatment clinical 
records dated in 1997 and 1998 reflect no complaints or 
symptoms of lumbar disability other than those noted in the 
June 1997 VA examination report. 

The Board finds that the criteria required for a disability 
evaluation in excess of 10 percent for the veteran's low back 
strain have not been met.  Although the veteran complains of 
pain, the objective evidence of record reflects that he 
essentially retains almost full range of motion of the low 
back without little objective evidence of pain.  There is no 
medical evidence of more than slight limitation of motion of 
the lumbar spine.  Thus, a rating in excess of 10 percent 
under the arthritis and applicable limitation of motion 
diagnostic codes (38 C.F.R. § 4.71a, Codes 5010-5003-5291) is 
not warranted.  There is evidence of slight degenerative 
arthritis but no muscle spasm, atrophy, listing of the spine, 
or marked limitation of forward bending and no evidence 
otherwise warranting a higher evaluation under Code 5295.  
The record does not indicate that there is ankylosis of the 
spine and, as noted, nearly full range of motion is retained.  
As service connection for disc disease is not in effect, Code 
5293 is not applicable.

As the applicable rating criteria under Codes 5292 and 5295 
include limitation of motion, separate ratings are not 
warranted.  38 C.F.R.§ 4.14 (1999); Esteban v. Brown, 6 Vet 
App 259 (1994).

The Board has considered whether there is additional 
functional loss due to pain, weakened movement, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
There is evidence of pain on straight leg raising and 
subjective complaints of pain in the lumbar area after use 
but there is no objective medical evidence, such as disuse 
atrophy or grimace at a certain degree of motion, to indicate 
that pain, weakness, or any other symptom results in 
additional limitation of function (i.e., limitation of motion 
of the lumbar spine) to a degree that would support a rating 
in excess of 10 percent for the veteran's low back 
disability.  As noted above, range of motion of the lumbar 
spine has been reported as essentially normal.  It is only 
with consideration of pain that the Board can conclude there 
is slight limitation of motion, and such limitation is not 
consistent with more than a 10 percent rating.  Id.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation 
greater than 10 percent for the veteran's low back strain 
with arthritis under any relevant Diagnostic Code.

2. Claim for service connection for fibromyalgia

With any claim for service connection, the initial question 
which must be answered before a review of the merits of a 
claim may be undertaken, is whether the veteran has 
established a well-grounded claim.  38 U.S.C.A. § 5107(a).  
Once the veteran has submitted a well-grounded claim, VA then 
has a duty to assist the claimant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The initial 
questions which must be answered to determine whether new and 
material evidence has been presented to reopen a previously-
denied claim are discussed below.  
Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The service medical records reflect no medical diagnosis of 
fibromyalgia.  The evidence does not reflect that 
fibromyalgia was medically diagnosed at the time of VA 
examination in August 1992.  

In the veteran's notice of disagreement, submitted in January 
1999, he stated that his back condition was "directly 
related" to his fibromyalgia.  In a VA medical statement 
dated in August 1998, E.J.K., M.D., stated that he had been 
treating the veteran since December 1997.  This VA physician 
stated that the veteran had a long-standing history of pain, 
worst in the last one to one and half years, and that a 
diagnosis of fibromyalgia had been made.  He stated that the 
veteran also had lumbago and cervicalgia, which were, he 
"believe[d]," manifestations of fibromyalgia.  While this 
statement does not show a definite causal link to service, it 
does suggest that fibromyalgia preceded the veteran's low 
back disability.  Since the RO's grant of service connection 
for a low back disability has already established that the 
onset date for that disorder was during service, E.J.K's 
opinion indicates that fibromyalgia may have begun during 
service and, therefore, is sufficient to well ground the 
veteran's claim of service connection for fibromyalgia on a 
direct incurrence basis.  (As noted in the Introduction 
above, the raised issue of service connection for 
fibromyalgia secondary to a low back disability is referred 
to the RO for adjudication.) 

3. Request to reopen claim for service connection for PTSD

By a claim submitted in February 1992, the veteran sought 
service connection for PTSD.  The medical evidence of record 
included the veteran's service medical records, which 
disclosed that the veteran reported nervousness during 
service.  The summary of hospitalization in July 1987 
discloses a diagnosis of cyclothymic disorder, manifested by 
persistent anger or lability and distorted sense of self-
worth, insufficient to warrant a diagnosis of bipolar 
disorder.  The veteran's service medical records are devoid 
of any other in-service diagnosis or treatment of a 
psychiatric disorder.  

Additional evidence previously considered included the report 
of VA examination in August 1992.  At that time, the examiner 
concluded that the veteran either had mild PTSD or a 
depressive disorder.  It was noted that the veteran did not 
have active duty in a war zone; the stressor related was the 
loss of a stripe, from E-6 to E-5, for a minor infraction.

By a rating decision issued in November 1992, the claim for 
service connection for PTSD was denied.  The veteran did not 
disagree with or appeal that rating decision, and the denials 
became final.  38 U.S.C.A. § 7105 (West 1991).  Except as 
provided in 38 U.S.C.A. § 5108, a final decision may not 
thereafter be reopened and allowed, and a claim upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7105(c).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
claimed shall reopened and former disposition of the claimed 
shall be renewed.  38 U.S.C.A. § 5108.  To determine whether 
the veteran has submitted new and material evidence which 
would allow VA to reopen and readjudicate this claim, a 
three-step analysis must be applied.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

Under the three-part analysis now required, the first step is 
to determine whether the claimant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, the second step requires a determination 
of whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, which requires adjudication of 
the merits of the claim.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not previously 
been submitted to agency decision makers, and is neither 
cumulative nor redundant.  38 C.F.R. § 3.156(a); see 
generally Hodge, supra.  "Material" evidence is that which 
bears directly or substantially on the specific matter under 
consideration, and which by itself, or in conjunction with 
other evidence previously submitted, is so significant that 
it must be considered in order to fairly decide the merits of 
that claim.  Id.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Subsequent to the November 1992 rating decision, the veteran 
has submitted private medical records which include no 
diagnosis of or treatment of any psychiatric disorder, and 
are therefore not relevant to this claim.  The Vet has also 
submitted VA clinical records, primarily dated from April 
1998 to August 1999.  These VA treatment records reflect 
various diagnoses, including major depression, depressive 
disorder not otherwise specified (NOS), learning disorder, 
intermittent explosive disorder, and personality disorder, 
but do not include any diagnosis of PTSD.  The most recent 
evidence relevant to the veteran's claim for service 
connection for PTSD is an August 1998 VA medical opinion, 
which includes a diagnosis of major depressive disorder and a 
diagnosis of adjustment reaction with prolonged depressant 
reaction.  The summaries of VA hospitalization in April 1997 
and in March 1998 are devoid of any reference to a 
psychiatric disorder, other than notations that the veteran 
continued to take medications prescribed for treatment of a 
psychiatric disorder.  

While the evidence submitted since the November 1992 rating 
decision is "new," in that the additional evidence was not 
of record at the time of the former decision, the additional 
evidence is not "material," in that it does not in any way 
tend to prove that the veteran has PTSD.  The additional 
evidence is completely devoid of any diagnosis of or 
consideration of a possible diagnosis of PTSD.  The veteran's 
assertions regarding his inservice stressor (loss of rank) 
are not new as they are duplicative of his statements which 
were of record at the time of the prior final denial of the 
claim for service connection.  Reid v. Derwinski, 2 Vet. App. 
312 (1992).  As such, the additional evidence does not 
warrant reopening the claim of entitlement to service 
connection for PTSD.

The Board notes that the additional evidence does include 
diagnoses of various psychiatric disorders.  The Board has 
considered whether any of the veteran's claims may be 
interpreted as a claim for service connection for any 
psychiatric disorder other than PTSD.  However, the veteran 
specifically stated, in his June 1998 claim, that he wanted 
to "reopen" his claim and "amend" the claim to include 
PTSD.  The veteran's April 1998 statement similarly states 
that PTSD was "discovered" in service.  The Board is unable 
to find any statement of the veteran or of his representative 
which might imply a claim of entitlement to service 
connection for any psychiatric disorder other than PTSD.  No 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for PTSD, and that claim 
is not reopened.  




ORDER

An evaluation in excess of 10 percent for low back strain 
with arthritis is denied.

The claim of entitlement to service connection for 
fibromyalgia is well-grounded; to this extent only, the claim 
is granted.

The request to reopen a claim of entitlement to service 
connection for PTSD is denied.


REMAND

The Board notes that the veteran's blood glucose, at the time 
of VA examination conducted in September 1990, less than one 
year after his service discharge, was reported as 167 
milligrams per deciliter (mg/dl) (reference range reported as 
72-116).  The Board also notes that the veteran, in a 
statement submitted in August 1998, stated that a physician 
(Dr. L) had told him in 1993 that he had borderline diabetes 
which should have been detected in service.  The Board notes 
that the veteran was notified, in a statement of the case 
issued in February 1999, that he had not submitted evidence 
that diabetes was present in service or within one year after 
service.  However, the Board further notes that the veteran 
was not specifically notified that he should submit that 
doctor's opinion in writing, nor was the veteran notified 
that he could be identify the physician more particularly and 
authorize VA to obtain the medical records, since no records 
from Dr. L are currently associated with the claims file.  
The Board finds that, until the veteran is afforded the 
opportunity to submit the identified clinical evidence, which 
would well-grounded his claim if submitted, the Board is 
unable to make a determination as to whether or not the claim 
of entitlement to service connection for diabetes is well-
grounded.  38 U.S.C.A. § 5103. 

As discussed above, the August 1998 opinion of a VA physician 
that the veteran's current lumbago is a manifestation of 
fibromyalgia is sufficient to establish a well-grounded claim 
of entitlement to service connection for that disorder, since 
low back pain was manifested in service and has been 
continuously treated since service.  Once a well-grounded 
claim is established, the duty to assist the veteran in 
developing that claim attaches.  38 U.S.C.A. § 5107(a).  
Further factual development, to obtain more definite medical 
opinion as to the etiology of the veteran's fibromyalgia is 
warranted.

The Board will defer its appellate review of the claim for 
service connection for neuropathy pending completion of the 
development requested above.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ensure that complete 
current VA treatment records of the 
veteran, from August 1998 to the present, 
including both inpatient and outpatient 
treatment records, are obtained and 
associated with the claims file.

2.  The RO should afford the veteran the 
opportunity to more specifically identify 
Dr. L, including dates of treatment and 
an address, and, if the veteran provides 
identifying information and any 
authorization required, should attempt to 
obtain the veteran's clinical records 
from the physician.  

3.  The RO should inform the veteran that 
written medical opinion from Dr. L or 
some other health provider is required to 
establish a well-grounded claim for 
service connection for diabetes (i.e., a 
medical opinion that diabetes was present 
during his military service or within one 
year after his service discharge).

4.  The RO should afford the veteran a VA 
examination for the purpose of 
determining the nature and etiology of 
his fibromyalgia.  The claims file must 
be provided to the examiner.  After a 
review of the relevant evidence, 
including the August 1998 opinion from 
E.J.K., M.D, and following the evaluation 
of the veteran, including all indicated 
diagnostic tests or studies, the examiner 
must opine whether it is at least as 
likely as not that the veteran's 
fibromyalgia either began during service, 
is causally linked to some incident of 
service, or is causally related to the 
veteran's service-connected low back 
strain with arthritis.  As to the latter 
question, the examiner must opine whether 
it is at least as likely as not that the 
veteran's low back disability caused or 
aggravated his fibromyalgia. 

5.  The RO should then readjudicate the 
claims of entitlement to service 
connection for diabetes, fibromyalgia and 
neuropathy.  If the veteran establishes a 
well-grounded claim of entitlement to 
service connection for diabetes, the RO 
should conduct any necessary development, 
including affording the veteran VA 
examination.  If any benefit sought 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant and his representative that 
considers any additional evidence that is 
obtained.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

